DETAILED ACTION
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiyama et al. (2009/0002424) in view of Otsuka (7,104,710).

Regarding claims 1, 7 and 15, Kiyama teaches a liquid ejection apparatus and system, comprising:
a plurality of liquid ejection head units (fig. 1, items 3, 4) that are configured to eject liquid onto ta conveyed object that is being conveyed ([0039]), each liquid ejection head unit of the plurality of liquid ejection head units being positioned above the conveyed object (see fig. 1) ;
a plurality of detection units (fig. 1, item 11, 12), each detection unit of the plurality of detection units 
being configured to output a detection result indicating at least one of a position ([0039], note that to detect speed, position must be detected), 
and a control unit to control each liquid ejection head unit of the plurality of liquid ejection head units to eject the liquid based on the detection result (see fig. 3) output by the 
is positioned across from a respective individual liquid ejection head unit of the plurality of liquid ejection head units below the conveyed object, on an opposite side of a conveying path of the conveyed object from the respective individual liquid ejection head unit, wherein an entire body of each detection unit is positioned upstream of a landing position of the liquid ejected by the respective individual liquid ejection head unit the detection unit is positioned across from. Otsuka teaches a detection unit positioned across a conveyance path from a respective liquid ejection head, the entire detection unit being positioned upstream of a landing position of liquid ejected from the head (Otsuka, see fig. 11, Note detection unit 701 both overlaps liquid ejection head 1 in plan view but is upstream of where a landing position of liquid ejected from the liquid ejecting unit). It would have been obvious to one of ordinary skill in the art at the time of invention to position a detection unit below the conveyed object, as disclosed by Otsuka, in the device disclosed by Kiyama because doing so would amount to a simple substitution of one known detector arrangement for another to obtain predictable results. Furthermore, MPEP 2144.04 states that a rearrangement of parts is only patentable if such a rearrangement modifies the operation of the device. Here, simply relocating a detector from above the conveyed object to below the conveyed object does not patentably modify the operation of the device. 

Regarding claim 4, Kiyama in view of Otsuka teaches the liquid ejecting apparatus according to claim 1, wherein the control unit generates a corresponding ejection timing for each liquid ejection head unit based on the detection result for each liquid ejection unit (Kiyama, see fig. 3, Note that the result of the first speed detector 11 is fed to downstream head controllers to change all ejection timings).

Regarding claim 5, Kiyama in view of Otsuka teaches the liquid ejecting apparatus according to claim 4, wherein the control unit generates the corresponding ejection timing for each liquid ejection head unit by calculating a required time for conveying the conveyed object to the landing portion of the liquid ejection head unit based on the detection result for each liquid ejection head unit (Kiyama, fig. 3, [0042], Note that if the speed and the length are used in the calculation, it necessarily follows that the time required to convey the medium to a position where a droplet will land correctly is necessarily calculated). 

Regarding claim 12, Otsuka teaches a detector downstream of an upstream edge of the head and at a position in line with a landing position of the liquid. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot in light of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853